Citation Nr: 1508999	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  08-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1992 to April 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decisional letter from the Roanoke, Virginia RO.  The case is currently under the jurisdiction of the Winston-Salem, North Carolina RO.  This matter was previously before the Board and remanded in May 2011 (when the Board also determined that new and material evidence had been received and reopened the claim of service connection for a low back disorder), May 2012, and January 2013.  

In July 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Veteran requested, and was granted, a 30 day abeyance period for the submission of additional evidence; no such evidence was received.  In September 2014, the Board remanded the matter once again for additional development.


FINDING OF FACT

A low back disability was not manifested in service, arthritis of the lumbosacral spine was not manifested within one year after the Veteran's separation from service, and no diagnosed low back disability is shown to be related to his service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied by correspondence dated in September 2007.  The claim on appeal was most recently readjudicated by the AOJ in the January 2015 supplemental statement of the case.  It is not alleged that notice was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In the September 2014 remand, the Board noted the March 2013 letter from the Director of the Fort Belvoir Civilian Personnel Advisory Center, stating that a licensed physician had indicated the Veteran suffers from chronic lower back pain (hence, it was proposed that his application for the position of Security Guard was being removed from consideration).  The Board also noted that, in an April 2013 letter as well as during his July 2014 testimony before the Board, the Veteran stated that he had undergone physical examination for employment as a security guard at Fort Myer; however, he was denied the job because the physician stated that he had a lower back condition.  The Board further noted that the Veteran had provided the name and telephone number of the contact person at the Fort Myer Human Resources office, and a report of this employment examination had not been sought.  The AOJ was instructed to ask the Veteran to identify the physician who conducted his employment medical examination and to provide authorization for VA to secure a copy of the examination report; alternatively, the Veteran was to provide any required authorization for VA to obtain a copy of the examination report from the Fort Belvoir Civilian Personnel Advisory Center and/or the Human Resources office at Fort Myer.

In response to a December 2014 letter from the AOJ requesting the information sought on remand, the Veteran submitted a signed VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs, accompanied by a VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs.  However, the Form 21-4142a included no provider or facility name to allow VA to obtain the reported outstanding employment examination report.  The claims file includes a December 2014 Medical Records Request Reject Notice from the VA Private Medical Records Retrieval Center which noted that the Veteran had provided incomplete private health care provider information.  The Veteran was advised that no information had been received from the Veteran in response to the request for information in the January 2015 supplemental statement of the case.  For these reasons, the Board finds that VA's duty to assist has been satisfied with respect to the reported physical examination for employment as a security guard at Fort Myer and that there has been substantial compliance on the part of VA with respect to the prior Board remands.

The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  

The RO arranged for VA examinations in January 2010 and May 2011, which the Board finds (cumulatively) to be adequate for reasons that will be discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran contends that he has a current chronic disability of the low back that was incurred due to injuries in service.

The Veteran's STRs reflect complaints of low back pain in September 1992 for three days after lifting weights, with an assessment of mechanical low back pain without spasms.  In November 1992, the Veteran complained of low back pain one day after lifting weights and bending over; the impression was mild low back strain.  On a November 1996 report of medical history for discharge purposes, the Veteran denied any history of recurrent back pain; in a transition medical option statement, written the same day, he indicated that he wished to waive his opportunity to have a discharge medical examination.

On July 1997 VA examination, the Veteran reported that he worked in a warehouse/music store, doing a lot of lifting, bending, shipping, and receiving; he had worked there full time for four months.  He previously worked in a chicken plant factory in 1988 for two months, in shipping and receiving for a candy store for eight months, and he had been in college taking courses in physical education and accounting.  He reported that in mid-1992 during physical training, he felt lower back pain and was seen by the physician, but X-ray results were negative; he received some medication and a physical profile.  He reported that he did well between 1992 and 1995 and did not seek any medical help.  He reported that he was seen by the physician for back pain in 1995, at which time X-ray results were again negative and he was treated with medication.  He had not seen any physician in the previous two years.  He complained that bending over to pick up something heavy and standing still for eight or nine minutes caused lower back pain.  He stated that the low back pain was present about half of the year and improved with sitting down, walking around or exercising; the pain lasted no more than three to four minutes at the most.  He denied any radiation to the lower extremities.  X-rays of the lumbosacral spine showed normal vertebral body height and alignment; no significant disc space disease was identified and the pedicles were intact.  Following a physical examination, the diagnoses included lower back pain syndrome - objectively and functionally normal.

On September 2007 treatment, the Veteran reported that he had low back pain while lifting weights in service.  He was diagnosed with degenerative joint disease of the lumbosacral spine.

On August 2009 treatment, X-rays of lumbosacral spine showed mild to moderate disc space narrowing at L5-S1, and suggestion of remote fracture of the right transverse process at L1.

Physical therapy treatment records from September 2009 include complaints of low back pain, left side greater than right, beginning in 1993 while in service.

On August and September 2009 treatment, the Veteran complained of pain in the lower back and legs that he had been having over the years which was gradually worsening.  He reported that the pain began when he was in the military, doing some squats with weights, causing left lower back pain; he was seen by the military doctor at that time and it was thought to be just a muscle sprain.  He reported that he did not have any insurance since that time and he therefore put up with the back pain, but now that he worked as a probation officer, he wanted treatment for his back pain.  He was noted to have a history of degenerative joint disease in the past.  X-ray results showed a narrowing of the disk space in the L5-S1 area and remote fracture of the right transverse process at the L1 region.  The assessment was lower back pains secondary mostly to degenerative joint disease, along with an old healed fracture of the transverse process of the L1 vertebra.

On January 2010 VA examination, the examiner noted the Veteran's pertinent medical history, including two complaints of low back pain in service, a negative July 1997 X-ray report, a September 2007 diagnosis of lumbosacral degenerative joint disease, and an August 2009 X-ray report showing disc space narrowing at L5-S1.  The Veteran reported that he worked full time as a detention officer for the county.  He reported the onset of lower back pain in about 1992 or 1993; he noticed some pain after lifting/squatting weights, about 150 pounds.  He reported no treatments and no other incidents in service.  He reported that he still had symptoms at the time of separation and denied any injuries to his back after service.  He reported that he was stiff and sore in the mornings, with moderate symptoms, and flare-ups with very cold weather.  He stated that he had a doctor's note indicating he should sit every 4 hours, and so he would stand more than he would sit during his 10 hour work shifts.  Following a physical examination, the diagnosis was degenerative disk disease, L5-S1, with functional impairment between slight and moderate, mild weakness, no fatigability, and no incoordination.  There was radicular symptomatology on the left.  The examiner opined that it is less likely as not that any current low back condition is caused by or a result of service, noting that the Veteran denied any recurrent back symptoms at the time of his exit examination, and that July 1997 X-rays of the lumbosacral spine were negative.

On an August 2010 medical work slip, the Veteran was to be allowed to sit when possible as he was being treated for back pain.

On May 2011 VA examination, the Veteran reported that his back pain began in September 1992, associated with weight lifting; he reported persistent pain since he was in service, fluctuating in intensity.  He stated that he had steady pain in the 1990s but, because he was young, the pain was tolerable and he did not go for evaluation on a frequent basis.  He stated that the pain has progressively worsened with age.  He described the pain as located on the left, greater than the right, low back with occasional tingling in the anterior right and left leg and knees and into the left groin.  He reported flare-ups about twice per year in the winter time, lasting 3 to 4 days and improved with Advil or aspirin.  He took over-the-counter medication and did some home stretches.  He did not use a brace or other assistive devices.  He had no history of fall, direct trauma, hospitalization, surgeries, or neoplasm.  The Veteran was employed as a detention officer in the sheriff's office and was on work restrictions, to include sitting and changing positions as needed.  He was still able to do weight lifting and workouts when lying flat.  He had limited prolonged walking or standing on account of back pain.  Following a physical examination, the diagnosis was lumbosacral degenerative disk disease, L5-S1.  The examiner noted the Veteran's reported history of experiencing persistent symptoms of low back pain since 1992.  After interviewing and examining the Veteran and reviewing the claims file, specifically the STRs, the examiner opined that it is less likely than not that the Veteran's current low back condition had onset directly caused by an incident in the service.  The examiner noted that the Veteran had documentation of two acute injuries occurring in service, in September 1992 and March 1993, and that he specifically stated "no" to the question regarding recurrent back pain at the end of service in November 1996.  The examiner further noted that July 1997 X-ray results of the lumbosacral spine were negative.

The Veteran submitted a March 2013 letter from the director of the Civilian Personnel Advisory Center at Fort Belvoir which notified the Veteran of a proposal to pass over him for the position of security guard.  The proposal was based on him not meeting the medical qualification for the position, because the assigned licensed physician who examined him stated he suffered from chronic lower back pain, and the functional requirement for the position placed him at risk and not being able to perform the essential duties of the position in a safe and efficient manner.  As a prospective employee of the Army Civilian Police and Security Guard program, the Veteran must take the Physical Ability Test in order to demonstrate the physical ability to perform the essential function of the position.

In an April 2013 statement, the Veteran stated that he had been out of work since May 2012.  He had gotten a job at Fort Myer, Virginia, as a security guard, but on his medical examination he was told that he could not be cleared for work due to his back disability.  He stated the name and phone number of a contact person at the Fort Myer Human Resources office.

The Veteran submitted a May 2013 statement from the United States Office of Personnel Management, informing him that the Department of the Army had made a tentative determination that he was not qualified for the position of Security Guard because of a medical or physical condition.  The letter included a final determination that his medical condition presented an unacceptable safety and health risk and was likely to adversely affect his ability to perform the full range of duties required for the position.

The Veteran also submitted lay statements from other individuals including his mother, noting his complaints of chronic back pain since the early 1990s.

At the July 2014 Travel Board hearing, the Veteran testified that he first experienced back problems during advanced individual training (AIT) in 1992; he testified that he began to lift weights and do squats in the gym after his commander called him weak.  He testified that he first woke up with back pain after his second time lifting weights, and he went to sick call.  He testified that he went to sick call again three months later and was told it was a mechanical problem, and the pain was then constant; he put up with the pain because he was young and it was not that bad.  He testified that he did not have a good job with benefits until 2007, and when he sought medical treatment he was told he had degenerative disc disease and that he must have done something very strenuous to develop it so young.

The preponderance of the evidence is against a finding that a chronic low back disability was noted in service or clinically noted post-service prior to 2007, and service connection for a low back disability on the basis that such disability became manifest in service and persisted is not warranted.  The 2011 VA examiner deemed the Veteran's in-service back injuries to be "acute", not chronic.  Further, as noted by the 2010 and 2011 examiners, the Veteran specifically stated "no" to the question regarding recurrent back pain in November 1996, towards the end of service.  Further, no chronic disability was found in post-service (1997) X-rays.

As arthritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  In this regard, as noted by both the 2010 and the 2011 VA examiners, X-ray reports taken in 1997, after service separation, were negative.  The first diagnosis of degenerative joint disease by X-ray in the record was many years after service, in approximately 2007.

In consideration of the above evidence, there is no continuity of symptomatology to support the Veteran's claim under 38 C.F.R. § 3.303(b).  While the Veteran may be competent to describe symptoms such as back pain, the STRs lack documentation of manifestations sufficient to identify the claimed disabilities or to establish chronicity in service and continuity since.  The STRs show complaints of back pain twice, in September and November 1992, in both instances he sought treatment after lifting weights and was assessed with mechanical low back pain without spasms or mild low back strain.  As noted above, the 2011 VA examiner deemed the back injuries in service to be "acute," not chronic.  The fact that the Veteran denied any history of recurrent back pain on a November 1996 report of medical history for discharge purposes does not support a finding of chronicity in service and continuity since.

Further, while in some records the Veteran's statements, such as his statements to the May 2011 VA examiner that he has had persistent back pain since 1992 (in service) appear to indicate that he is reporting continuity of back pain since service, his statements in this regard are inconsistent.  As noted above, he denied recurrent back pain on a November 1996 report of medical history for discharge purposes.  In addition, during his 1997 VA examination, he reported that he "did well" between 1992 and 1995 and did not seek any medical help.  As a result of these inconsistencies in his statements, his later reports that he has had continuous problems since 1992 in service are deemed not credible and lack probative value.  

Accordingly, the preponderance of the evidence is against the claim of service connection for the claimed disabilities based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for the claims based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to his service.  The Board finds the May 2011 VA examination to be entitled to great probative weight, as it took into account a thorough review of the Veteran's claims file and medical history.  The examiner's opinion was also based on a physical examination complete with X-rays and includes a historically accurate explanation of rationale that cites to factual data.  Further, the examiner clearly reviewed all the evidence of record, including the Veteran's contentions.  

The preponderance of the evidence is against a finding that any current low back disability is related to service.  The persuasive medical evidence is to the effect that the chronic disorder diagnosed after service was not actually manifested during service.  The evidence is not in a state of equipoise on the question of nexus between any diagnosis of a low back disability and the Veteran's service.  

Simply stated, the Board finds that the service and post-service treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current low back disability related to service.  More importantly, the competent evidence of record provides evidence against a finding that any current low back disability was incurred in or caused by the Veteran's active service.  

Regarding the Veteran's own opinion that he has a low back disability that is due to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the probable etiology of a disorder such as arthritis falls outside the realm of common knowledge of a lay person.  He has no demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability, and the claim must be denied.



ORDER

Service connection for a low back disability is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


